                                                         ELECTRONICALLY FILED
                                                      COURT1OF
    Case: 3:21-cv-00160-TMR Doc #: 5 Filed: 06/21/21 Page:   ofCOMMON
                                                                11 PAGEID PLEAS#: 89
                                                      Wednesday, May 19, 2021 9:41:46 AM
                                                         CASE NUMBER: 2021 CV 02007 Docket ID: 35465560
                                                         MIKE FOLEY
                                                         CLERK OF COURTS MONTGOMERY COUNTY OHIO




      IN THE COMMON PLEAS COURT OF MONTGOMERY COUNTY, OHIO
                           CIVIL DIVISION


JACK RUNSER                                 *     CASE NO:
1904 SOLDIERS HOME-WEST                     *
CARROLLTON ROAD                             *     JUDGE:
DAYTON, Ohio 45417,                         *
                                            *
    Plaintiff,                              *
                                            *
v                                           *
                                            *
CITY OF DAYTON, OHIO                        *
101 West Third Street                       *
Dayton, Ohio 45402,                         *
                                            *
And                                         *
                                            *
DAYTON POLICE DEPARTMENT                    *
c/o City of Dayton                          *
335 West Third Street                       *
Dayton, OH 45402,                           *
                                            *
And                                         *
                                            *
CHIEF RICHARD S. BIEHL                      *
c/o City of Dayton Police Department        *
335 West Third Street                       *
Dayton, OH 45402,                           *
                                            *
And                                         *
                                            *
SHELLEY DICKSTEIN,                          *     COMPLAINT WITH JURY
CITY MANAGER                                *     DEMAND ENDORSED HEREON
c/o City Manager’s Office                   *
101 West Third Street                       *
Dayton, OH 45402,                           *
                                            *
And                                         *
                                            *
OFFICER JOSHUA WIESMAN                      *
c/o City of Dayton Police Department        *
335 West Third Street                       *
Dayton, OH 45402,                           *
    Case: 3:21-cv-00160-TMR Doc #: 5 Filed: 06/21/21 Page: 2 of 11 PAGEID #: 90




 And                                   *
                                       *
 OFFICER SETH VICTOR                   *
 c/o City of Dayton Police Department  *
 335 West Third Street                 *
 Dayton, OH 45402,                     *
                                       *
 And                                   *
                                       *
 MAJOR CHRISTOPHER MALSON              *
 c/o City of Dayton Police Department  *
 335 West Third Street                 *
 Dayton, OH 45402,                     *
                                       *
 And                                   *
                                       *
 SERGEANT JONATHAN SOPCZAK             *
 c/o City of Dayton Police Department  *
 335 West Third Street                 *
 Dayton, OH 45402,                     *
                                       *
     Defendants.                       *
______________________________________________________________________________

       Now comes Plaintiff, Jack Runser (“Plaintiff”) by and through Counsel, and for his

Complaint against Defendants, City of Dayton, Ohio (“Defendant CDO”), Dayton Police

Department (“Defendant DPD”), Chief Richard S. Biehl (“Defendant Biehl”), Shelley Dickstein,

City Manager (“Defendant Dickstein”), Officer Joshua Wiesman (“Defendant Wisemen”), Officer

Seth Victor (“Defendant Victor”), Major Christopher Malson (“Defendant Malson”), and Sergeant

Jonathan Sopczak (“Defendant Sopczak”) (hereinafter collectively “Defendants”) states and avers

as follows.

                       I.     PARTIES, JURISDICTION, AND VENUE

   1. Plaintiff, Jack Runser, at all times relevant to, has been a resident of Montgomery County,

       Ohio.




                                                       2
Case: 3:21-cv-00160-TMR Doc #: 5 Filed: 06/21/21 Page: 3 of 11 PAGEID #: 91




2. Defendant City of Dayton, Ohio is a charter city, a political body and corporation

   responsible for the administration, operation, and organization of the City of Dayton, Ohio

   and all employees thereof.

3. Defendant Dayton Police Department is an entity under the control and supervision of

   Defendant City of Dayton, Ohio.

4. Defendant Chief Richard S. Biehl is the Director and Chief of Police for Defendant Dayton

   Police Department. Pursuant to Dayton Police Department General Order 1.01-4 1 (A) (1),

   “[t]he Chief of Police is the Chief Executive Officer of the Police Department, appointed

   by the City Manager. By provision of Sections 69-70 of the Charter of the City of Dayton,

   the Chief of Police has the final authority in all matters of policy, operations, assignment,

   and discipline of personnel within the City of Dayton Police Department.”

5. Pursuant to City of Dayton Ordinance Section 34.01, the City Manager is responsible to

   control and supervise the actions of the Chief of Police.

6. At all times relevant to this action, Defendant Shelley Dickstein was the City Manager for

   Defendant City of Dayton, Ohio.

7. Defendant Officer Joshua Wiesman is an Officer with Defendant Dayton Police

   Department;

8. Defendant Officer Seth Victor is an Officer with Defendant Dayton Police Department;

9. Defendant Major Christopher Malson is a Major with Defendant Dayton Police

   Department; and

10. Defendant Sergeant Jonathan Sopczak is a Sergeant with Defendant Dayton Police

   Department;




                                                    3
Case: 3:21-cv-00160-TMR Doc #: 5 Filed: 06/21/21 Page: 4 of 11 PAGEID #: 92




                     II.     GENERAL FACTUAL ALLEGATIONS

11. Plaintiff incorporates the preceding Paragraphs as if fully re-written herein.

12. This case arises from Plaintiff having been unlawfully detained, assaulted, falsely

   imprisoned, and subjected to humiliation that have caused him irreparably harm.

13. On or about November 8, 2020, Plaintiff left his home to travel to a nearby Dollar General

   located at 888 S. Gettysburg Avenue, Dayton, Ohio 45406.

14. Given the fact that there was no sidewalk for Plaintiff to access during his commute, he

   walked in the wide median to get to his destination.

15. A concerned citizen called Defendant DPD, via 911, prompting a welfare check.

16. The concerned citizen indicated that Plaintiff was walking in the median near S. Gettysburg

   and Germantown and appeared, based on his gait, to have a physical disability.

17. Defendants Wiesman and Victor responded to the scene and attempted make contact in the

   BP parking lot located at 3636 Germantown Street, Dayton, Ohio 45406 with Plaintiff.

18. Due to the ongoing COVID-19 pandemic, Defendants Wiesman and Victor were wearing

   face masks, making it difficult to communicate with Plaintiff.

19. Due to Plaintiff’s inability to hear or read Defendants Wiesman and Victor’s lips, Plaintiff

   did not believe that they were trying to make contact with him.

20. Plaintiff motioned to Defendants Wiesman and Victor that he was deaf and requested pen

   and paper in order to communicate with them.

21. Defendant Victor apprehended Plaintiff’s right arm.

22. Plaintiff pulled away from Defendant Victor as he perceived the detainment as a sign of

   aggression.




                                                     4
Case: 3:21-cv-00160-TMR Doc #: 5 Filed: 06/21/21 Page: 5 of 11 PAGEID #: 93




23. The situation escalated and Defendants Wiesman and Victor placed Plaintiff in handcuffs

   and placed him inside their cruiser.

24. Defendants Wiesman and Victor escorted Plaintiff to Miami Valley Hospital whereby the

   staff was able to communicate with him, via a My Accessible Real-Time Trusted

   Interpreter (“Martti”), and confirmed that he suffered from cerebral palsy and was deaf.

25. Thereafter, Defendants Wiesman and Victor left Miami Valley Hospital.

26. Later the same evening, Plaintiff was placed in a taxicab, arranged by hospital staff, in

   order to return him to his residence.

                               III.    CLAIMS FOR RELIEF

                             FIRST CLAIM FOR RELIEF

                              ASSAULT AND BATTERY

27. Plaintiff incorporates the preceding Paragraphs as if fully re-written herein.

28. Plaintiff was assaulted by the conduct of Defendants Wiesman and Victor, who failed to

   identify Plaintiff as deaf and mute, thus causing him severe emotional distress.

29. Defendants Wiesman and Victor assaulted Plaintiff by placing him in handcuffs.

                              SECOND CLAIM FOR RELIEF

                                 FALSE IMPRISONMENT

30. Plaintiff incorporates the preceding Paragraphs as if fully re-written herein.

31. Defendants Wiesman and Victor handcuffed and transported Plaintiff against his will.

                             THIRD CLAIM FOR RELIEF

     FOURTH AMENDMENT TO THE UNITED STATES CONSTITUTION

32. Plaintiff incorporates the preceding Paragraphs as if fully re-written herein.




                                                     5
Case: 3:21-cv-00160-TMR Doc #: 5 Filed: 06/21/21 Page: 6 of 11 PAGEID #: 94




33. Defendants Wiesman and Victor violated Plaintiff’s Fourth Amendment rights, which

   protects people from unreasonable searches and seizures by the government, because

   Plaintiff’s arrest was not supported by probable cause.

                            FOURTH CLAIM FOR RELIEF

            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

34. Plaintiff incorporates the preceding Paragraphs as if fully re-written herein.

35. Plaintiff suffers from severe emotional distress from this encounter, which was totally

   unwarranted by Defendants Wiesman and Victor.

                               FIFTH CLAIM FOR RELIEF

                             VIOLATION OF CIVIL RIGHTS

36. Plaintiff incorporates the preceding Paragraphs as if fully re-written herein.

37. Defendants deprived Plaintiff of his civil liberties by unlawfully detaining him and

   subjecting him to humiliating and disrespectful treatment pursuant to 42 U.S. Code § 1983

   – Civil Action for Deprivation of Rights.

                             SIXTH CLAIM FOR RELIEF

       VIOLATION OF AMERICANS WITH DISABILITIES ACT (“ADA”)

38. Plaintiff incorporates the preceding Paragraphs as if fully re-written herein.

39. Defendants Wiesman and Victor did not ensure proper engagement with Plaintiff as an

   individual who is both deaf and mute; thereby, violating the Americans with Disabilities

   Act of 1990 (42 U.S.C. § 12101.)

                             SEVENTH CLAIM FOR RELIEF

                       VIOLATION OF EQUAL OPPORTUNITY
                       FOR INDIVIDUALS WITH DISABILITIES

40. Plaintiff incorporates the preceding Paragraphs as if fully re-written herein.


                                                     6
Case: 3:21-cv-00160-TMR Doc #: 5 Filed: 06/21/21 Page: 7 of 11 PAGEID #: 95




41. Defendants deprived Plaintiff of his civil liberties and subjected him to discrimination by

   violating 42 U.S. Code Chapter 126 – Equal Opportunity for Individuals with Disabilities.

                            EIGHTH CLAIM FOR RELIEF

                           VIOLATION OF O.R.C. § 5122.10

42. Plaintiff incorporates the preceding Paragraphs as if fully re-written herein.

43. When Defendants Wiesman and Victor took Plaintiff into custody, they failed to explain

   who they were to Plaintiff, what Plaintiff was being arrested for, and that they were taking

   Plaintiff to a mental health facility to be examined.

44. Defendants Wiesman and Victor, individuals authorized under O.R.C. § 5122.10 (A)(2)(B)

   to transport a mentally ill individual to a hospital for emergency hospitalization, failed to

   provide a written statement, specifying the circumstances under which Plaintiff was being

   taken into custody and the reasons for their belief that Plaintiff was a mentally ill person,

   to the hospital; therefore, violating O.R.C. § 5122.10.

                               NINTH CLAIM FOR RELIEF

                          INTERFERING WITH CIVIL RIGHTS

45. Plaintiff incorporates the preceding Paragraphs as if fully re-written herein.

46. Plaintiff suffered physical injury intentionally inflicted by Defendants Wiesman and Victor

   who acted in a way that showed total disregard for the foreseeable consequences of their

   actions.

47. Defendants Wiesman and Victor violated O.R.C. § 2921.44 (Dereliction of Duty) and

   O.R.C. § 2921.45 (Interfering with Civil Rights) in their treatment of Plaintiff.




                                                     7
Case: 3:21-cv-00160-TMR Doc #: 5 Filed: 06/21/21 Page: 8 of 11 PAGEID #: 96




                             TENTH CLAIM FOR RELIEF

                         VIOLATION OF OATH OF OFFICE

48. Plaintiff incorporates the preceding Paragraphs as if fully re-written herein.

49. Defendants Wiesman and Victor behaved in a manner that violated their oath of office

   pursuant to Dayton Police Department General Order 3.03-3 which states:

       I. Authority to Arrest
          A. Dayton Police Department sworn police officers derive their authority
             to arrest from the constitution of the State of Ohio and the Ohio Revised
             Code. Each police officer takes and oath of office and is sworn to
             uphold the duties and responsibilities relevant to their office as required
             by the Ohio Revised Code.

                          ELEVENTH CLAIM FOR RELIEF

                      VIOLATION OF PUBLIC RECORDS ACT

50. Plaintiff incorporates the preceding Paragraphs as if fully re-written herein.

51. Plaintiff made a public records request to Defendant DPD and, to date, has not received

   any records.

52. Following an investigation performed by Defendant DPD and Professional Standards

   Bureau (“PSB”), Plaintiff raised an appeal to the Citizens’ Appeal Board (“CAB”.)

53. Per the CAB’s Decision and Recommendations:

   “Since the investigation was finalized by at least November 25, 2020, there was no
   reason to withhold public records in the investigative file on January 28, 2021.
   Therefore, CAB finds that the public records in Mr. Runser’s investigative file were
   withheld in violation of the Ohio public records law.

54. Defendant DPD is in violation of the Ohio public records law.

                           TWELFTH CLAIM FOR RELIEF

                             NEGLIGENT SUPERVISION

55. Plaintiff incorporates the preceding Paragraphs as if fully re-written herein.




                                                     8
    Case: 3:21-cv-00160-TMR Doc #: 5 Filed: 06/21/21 Page: 9 of 11 PAGEID #: 97




   56. Pursuant to the previous allegations, the Chief of Police, Defendant Biehl, is responsible

       for the actions of his Department.

   57. Pursuant to the previous allegations, the City Manager, Defendant Dickstein, is responsible

       for the actions of the Chief of Police, Defendant Biehl.

   58. Defendants DPD, Biehl, and Dickstein are liable for damages for the failure of training,

       supervision, and rendering appropriate discipline for the actions of individuals assigned to

       departments




       WHEREFORE, Plaintiff respectfully requests the Court grant the following relief in its

favor and as against all Defendants as follows:

   A. As against all Defendants, jointly and severally:

      i.   Compensatory damages in an amount to be determined, but in excess of Seventy-Five

           Thousand Dollars ($75,000.00);

     ii.   Punitive and exemplary damages in an amount sufficient to deter future tortious

           conduct by Defendants;

    iii.   Prejudgment interest;

    iv.    Post-judgment interest;

     v.    Costs of this action;

    vi.    Reasonable attorney fees; and

    vii.   Such other and further relief as the Court deems just and proper.




                                                          9
   Case: 3:21-cv-00160-TMR Doc #: 5 Filed: 06/21/21 Page: 10 of 11 PAGEID #: 98




                                                      Respectfully submitted,

                                                      /s/ V. Ellen Graham Day
                                                      V. Ellen Graham Day (0030454)
                                                      3251 Long Cove Court
                                                      Pickerington, OH 43137
                                                      614.403.6400 [T]
                                                      614.367.6701 [F]
                                                      eeday1@gmail.com

                                                      Counsel for Plaintiff,
                                                      Jack Runser




                                        JURY DEMAND

        Plaintiff demands a jury trial by the maximum persons permitted by law on all issues herein

triable to a jury.




                                                        10
Case: 3:21-cv-00160-TMR Doc #: 5 Filed: 06/21/21 Page: 11 of 11 PAGEID #: 99

                    PAGE INTENTIONALLY LEFT BLANK
